PER CURIAM.
No error or abuse of discretion has been demonstrated, by either the appeal or cross-appeal, with respect to the trial judge’s rulings concerning lump-sum alimony and related issues in the judgment under review. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Yandell v. Yandell, 39 So.2d 554, 557 (Fla.1949); Rosen v. Rosen, 386 So.2d 1268, 1272 (Fla. 3d DCA 1980), review denied, 392 So.2d 1378 (Fla.1981). The court erred only in partitioning an en-tireties interest in real property known as 100 Mile Stable in the absence of an appropriate request in the pleadings and compliance with the requirements of Chapter 64, Florida Statutes (1979). Sanders v. Sanders, 351 So.2d 1126 (Fla.2d DCA 1977), and cases cited. That provision of the judgment below is therefore reversed. It is otherwise entirely affirmed.
Affirmed in part, reversed in part.